Citation Nr: 0925795	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-17 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
transfer to and medical treatment provided from February 9, 
2005, to February 10, 2005, at Tallahassee Memorial Regional 
Medical Center in Florida.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran sought emergency treatment at John D. Archbold 
Memorial Hospital in Thomasville, Georgia, on February 7, 
2005.  He was admitted and placed on the unstable angina 
clinical pathway and monitored on the Telemetry Unit.  Upon 
an evaluation by cardiology, it was determined the right 
coronary artery had 90 percent proximal stenosis with 
thrombus.  Accordingly, an angioplasty and stenting was 
recommended, and, on February 9, 2005, he was then 
transferred to Tallahassee Memorial Regional Medical Center 
via ambulance for this procedure.  Once at Tallahassee 
Memorial Regional Medical Center, he was admitted and 
underwent a same-day percutaneous coronary intervention.  He 
was discharged from the Tallahassee Memorial Regional Medical 
Center the following day, February 10, 2005.  

The VA Medical Center in Gainesville, Florida, disapproved 
the Veteran's claim for reimbursement of medical treatment 
expenses incurred pursuant to his transfer to and admittance 
to Tallahassee Memorial Regional Medical Center, determining 
that payment was not authorized because VA facilities were 
feasibly available to provide the care.  

Initially, the Board notes that in claims involving payment 
or reimbursement by VA for medical expenses incurred as a 
result of treatment at a private facility, it must first be 
determined whether the services for which payment is sought 
were authorized by VA.  See 38 U.S.C.A. § 1703(a).  If not 
authorized, it must be determined whether the claimant is 
otherwise entitled to payment or reimbursement for services 
not previously authorized.  See 38 U.S.C.A. §1728(a); the 
Veterans Millennium Healthcare and Benefits Act (Millennium 
Act), 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

In this case, the Veteran's hearing testimony revealed that 
hospital personnel from John D. Archbold Memorial Hospital 
called the VA facility and were told that he had approval 
from VA to go to Tallahassee Memorial Regional Medical 
Center.  Therefore, the agency of original jurisdiction 
should attempt to obtain documentation regarding the 
claimant's attempt to obtain to acquire prior VA 
authorization for medical treatment and make a determination 
whether the services for which payment is sought were 
authorized by VA.  See 38 U.S.C.A. § 1703(a). 
 
Next, in determining whether the Veteran meets the criteria 
set forth for unauthorized medical treatment under either 38 
U.S.C.A. §§ 1728 or 1725, the Board notes that additional 
information is required to adjudicate this claim.  

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:
 
(a)  Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability;  
(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service- 
connected disability;  (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability;  (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 
 
(b)  Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and 
 
(c)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008). 
 
While this claim was pending, however, the statutes that 
provide for reimbursement or payment of non-VA emergency 
treatment were amended, effective October 10, 2008.  Pub.L. 
110-387, Title IV, § 402(a), 122 Stat. 4123. 
 
Namely, 38 U.S.C.A. § 1728 now reads:
 
(a) The Secretary shall, under such 
regulations as the Secretary prescribes, 
reimburse veterans eligible for hospital 
care or medical services under this 
chapter for the customary and usual 
charges of emergency treatment (including 
travel and incidental expenses under the 
terms and conditions set forth in section 
111 of this title) for which such 
veterans have made payment, from sources 
other than the Department, where such 
emergency treatment was rendered to such 
veterans in need thereof for any of the 
following: 
 
(1) An adjudicated service-connected 
disability. 
 
(2) A non-service-connected disability 
associated with and held to be 
aggravating a service-connected 
disability. 
 
(3) Any disability of a veteran if the 
veteran has a total disability permanent 
in nature from a service-connected 
disability. 
 
(4) Any illness, injury, or dental 
condition of a veteran who-- 
 
(A) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title); and 
 
(B) is medically determined to have been 
in need of care or treatment to make 
possible the veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, injury, or dental condition. 
 
(b) In any case where reimbursement would 
be in order under subsection (a) of this 
section, the Secretary may, in lieu of 
reimbursing such veteran, make payment of 
the reasonable value of emergency 
treatment directly-- 
 
(1) to the hospital or other health 
facility furnishing the emergency 
treatment; or 
 
(2) to the person or organization making 
such expenditure on behalf of such 
veteran.
 
The amendments also included the definition of the term 
"emergency treatment" as having the same meaning given to 
the term in 38 U.S.C.A. § 1725(f)(1). 
38 U.S.C.A. § 1728(c). 
 
Under 38 U.S.C.A. § 1725, "emergency treatment" is defined 
as:
 
medical care or services furnished, in 
the judgment of the Secretary-- 
 
(A) when Department or other Federal 
facilities are not feasibly available and 
an attempt to use them beforehand would 
not be reasonable; 
 
(B) when such care or services are 
rendered in a medical emergency of such 
nature that a prudent layperson 
reasonably expects that delay in seeking 
immediate medical attention would be 
hazardous to life or health; and 
 
(C) until-- 
 
(i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or 
 
(ii) such time as a Department facility 
or other Federal facility accepts such 
transfer if-- 
 
(I) at the time the veteran could have 
been transferred safely to a Department 
facility or other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such transfer; 
and 
 
(II) the non-Department facility in which 
such medical care or services was 
furnished made and documented reasonable 
attempts to transfer the veteran to a 
Department facility or other Federal 
facility. 
 
Alternatively, payment or reimbursement 
for emergency services for nonservice-
connected conditions in non-VA facilities 
may be authorized under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1008 (2008). 38 U.S.C.A. § 1725 
was also amended in October 2008. The new 
version reads: 
 
(a) General authority.--(1) Subject to 
subsections (c) and (d), the Secretary 
shall reimburse a veteran described in 
subsection (b) for the reasonable value 
of emergency treatment furnished the 
veteran in a non-Department facility. 
 
(2) In any case in which reimbursement is 
authorized under subsection (a)(1), the 
Secretary, in the Secretary's discretion, 
may, in lieu of reimbursing the veteran, 
make payment of the reasonable value of 
the furnished emergency treatment 
directly-- 
 
(A) to a hospital or other health care 
provider that furnished the treatment; or 
 
(B) to the person or organization that 
paid for such treatment on behalf of the 
veteran. 
 
(b) Eligibility.--(1) A veteran referred 
to in subsection (a)(1) is an individual 
who is an active Department health- care 
participant who is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility. 
 
(2) A veteran is an active Department 
health-care participant if-- 
 
(A) the veteran is enrolled in the health 
care system established under section 
1705(a) of this title; and 
 
(B) the veteran received care under this 
chapter within the 24-month period 
preceding the furnishing of such 
emergency treatment. 
 
(3) A veteran is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility if the 
veteran-- 
 
(A) is financially liable to the provider 
of emergency treatment for that 
treatment; 
 
(B) has no entitlement to care or 
services under a health-plan contract 
(determined, in the case of a health-plan 
contract as defined in subsection 
(f)(2)(B) or (f)(2)(C), without regard to 
any requirement or limitation relating to 
eligibility for care or services from any 
department or agency of the United 
States); 
 
(C) has no other contractual or legal 
recourse against a third party that 
would, in whole or in part, extinguish 
such liability to the provider; and 
 
(D) is not eligible for reimbursement for 
medical care or services under section 
1728 of this title. 
 
(c) Limitations on reimbursement.--(1) 
The Secretary, in accordance with 
regulations prescribed by the Secretary, 
shall-- 
 
(A) establish the maximum amount payable 
under subsection (a); 
 
(B) delineate the circumstances under 
which such payments may be made, to 
include such requirements on requesting 
reimbursement as the Secretary shall 
establish; and 
 
(C) provide that in no event may a 
payment under that subsection include any 
amount for which the veteran is not 
personally liable. 
 
(2) Subject to paragraph (1), the 
Secretary may provide reimbursement under 
this section only after the veteran or 
the provider of emergency treatment has 
exhausted without success all claims and 
remedies reasonably available to the 
veteran or provider against a third party 
for payment of such treatment. (3) 
Payment by the Secretary under this 
section on behalf of a veteran to a 
provider of emergency treatment shall, 
unless rejected and refunded by the 
provider within 30 days of receipt, 
extinguish any liability on the part of 
the veteran for that treatment. Neither 
the absence of a contract or agreement 
between the Secretary and the provider 
nor any provision of a contract, 
agreement, or assignment to the contrary 
shall operate to modify, limit, or negate 
the requirement in the preceding 
sentence. 
 
(d) Independent right of recovery.--(1) 
In accordance with regulations prescribed 
by the Secretary, the United States shall 
have the independent right to recover any 
amount paid under this section when, and 
to the extent that, a third party 
subsequently makes a payment for the same 
emergency treatment. 
 
(2) Any amount paid by the United States 
to the veteran (or the veteran's personal 
representative, successor, dependents, or 
survivors) or to any other person or 
organization paying for such treatment 
shall constitute a lien in favor of the 
United States against any recovery the 
payee subsequently receives from a third 
party for the same treatment. 
 
(3) Any amount paid by the United States 
to the provider that furnished the 
veteran's emergency treatment shall 
constitute a lien against any subsequent 
amount the provider receives from a third 
party for the same emergency treatment 
for which the United States made payment. 
 
(4) The veteran (or the veteran's 
personal representative, successor, 
dependents, or survivors) shall ensure 
that the Secretary is promptly notified 
of any payment received from any third 
party for emergency treatment furnished 
to the veteran. The veteran (or the 
veteran's personal representative, 
successor, dependents, or survivors) 
shall immediately forward all documents 
relating to such payment, cooperate with 
the Secretary in the investigation of 
such payment, and assist the Secretary in 
enforcing the United States right to 
recover any payment made under subsection 
(c)(3). 
 
(e) Waiver.--The Secretary, in the 
Secretary's discretion, may waive 
recovery of a payment made to a veteran 
under this section that is otherwise 
required by subsection (d)(1) when the 
Secretary determines that such waiver 
would be in the best interest of the 
United States, as defined by regulations 
prescribed by the Secretary.

In the present case, it is unclear as to whether the Veteran 
is eligible for reimbursement under 38 U.S.C.A. § 1728.  In 
this case, inadequate information has been provided regarding 
the Veteran's service-connected disabilities or whether he 
was participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31, information that is crucial to 
determining basic eligibility under the preamended and 
amended section 1728(a).  For this reason, the Board finds 
that a remand is necessary, in order that the Veteran's 
entire claims file may be associated with the medical appeal 
folder. 
 
Moreover, because the Board must consider the application of 
the amended statutes (both 38 U.S.C.A. § 1725 and 1728), in 
addition to 38 U.S.C.A. § 1728, none of which had been 
previously considered by the agency of original jurisdiction, 
the RO must consider these laws for due process reasons.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, the Board notes that the claim in this case is 
governed by the provisions of Chapter 17 of Title 38 of the 
United States Code.  The law pertaining to the duty to notify 
and to assist and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that such law is not 
controlling in these matters, the appellant must have a fair 
opportunity to present arguments and evidence in support of 
his claim for payment or reimbursement of medical expenses. 

Accordingly, the case is REMANDED for the following actions:

1. Review the duplicate combined health 
record (CHR) and ensure that the appellant 
has a fair opportunity to present 
arguments and evidence in support of his 
claim for payment or reimbursement of 
medical expenses.

2. The agency of original jurisdiction is 
requested to obtain documentation of 
reasonable attempts made by the Veteran to 
obtain VA approval for his transfer to and 
treatment at Tallahassee Memorial Regional 
Medical Center in order to determine 
whether the medical treatment provided 
from February 9, 2005, to February 10, 
2005, at Tallahassee Memorial Regional 
Medical Center in Florida, for which 
payment is sought, constituted services 
authorized by VA.  See 38 U.S.C.A. § 
1703(a).  Any negative search should be 
indicated in the record. 

3.  Obtain and associate with the CHR the 
Veteran's entire claims file(s). 
 
4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
agency of original jurisdiction should 
readjudicate the claim, to include 
consideration of 
38 U.S.C.A. § 1728 and the October 2008 
amendments to 38 U.S.C.A. §§ 1725 and 
1728.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction must furnish to the Veteran 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




